DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 25, 2021.  Applicants argue that the burden on the examiner would not be substantial.  However, the different inventions are present in different classes/subclasses and different areas of inventions.  Therefore, the argument is not persuasive.  However, upon determination that claims 1-13 are in condition for allowance, rejoinder will be considered where possible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Burtovyy (US 2019/0232267) in view of Angeletakis et al (US 2003/0212233).
With regards to claims 1 and 5, Burtovyy teaches a composition (abstract) that contains one or more monomers having the following structure:

    PNG
    media_image1.png
    73
    160
    media_image1.png
    Greyscale

(0013) wherein

    PNG
    media_image2.png
    152
    263
    media_image2.png
    Greyscale

(0014-0016) and

    PNG
    media_image3.png
    332
    274
    media_image3.png
    Greyscale

(0017-0022). Burtovyy further teaches the composition to contain a latent organo-transition metal catalyst consisting of ruthenium or osmium (0023) and a compound capable of releasing a Bronsted acid when subjected to photolytic conditions (0024).  
	Burtovyy does not teach the addition of the claimed monomer (c).
Angeletakis teaches a composition (abstract) that contains a ruthenium catalyst (0010) and a monomer having the following structure:

    PNG
    media_image4.png
    84
    268
    media_image4.png
    Greyscale

(0016) wherein n is 5).  Angeletakis teaches the motivation for using this compound to be because the end groups allow for the catalyst or initiate a metathesis reaction to form a cured product (0009).  Burtovyy and Angeletakis are analogous in the art of curable compositions using a metathesis reaction and a ruthenium catalyst.
With regards to claim 2, Burtovyy teaches the composition to contain a second monomer of formula (I) that is distinct from the first (0068), to have a viscosity below 50 centipoise at 25°C (0067), and to be a clear solution at room temperature (0024 and 0126).
With regards to claim 3, Burtovyy teaches the following structure:

    PNG
    media_image5.png
    93
    130
    media_image5.png
    Greyscale

(0080) reading on m being 1 and R1-4 being Hydrogen atoms.
With regards to claim 4, Burtovyy teaches the composition to be a combination of the following monomers:

    PNG
    media_image6.png
    110
    261
    media_image6.png
    Greyscale

(0080) wherein the second monomer reads on claimed formula (IV) wherein R18 is a Hydrogen atom.
With regards to claim 6, Burtovyy teaches the composition to be a combination of the following monomers:

    PNG
    media_image6.png
    110
    261
    media_image6.png
    Greyscale

(0080) as well as several others reading on the claimed compounds (0080).
With regards to claim 7, Burtovyy teaches the composition to be a combination of the following monomers:

    PNG
    media_image6.png
    110
    261
    media_image6.png
    Greyscale

(0080) wherein the second monomer reads on the specifically claimed monomer.
With regards to claim 8, Burtovyy teaches the monomer reading on claimed formula (I) to include BuNB, HexylNB, DeclNB, PENB (0080) and the second monomer reading on claimed formula (IV) to be DCPD (0080).
With regards to claim 9, Burtovyy teaches the catalyst to be one of the following compounds:

    PNG
    media_image7.png
    198
    188
    media_image7.png
    Greyscale

(0083) wherein

    PNG
    media_image8.png
    185
    286
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    290
    275
    media_image9.png
    Greyscale

(0084-0092).
With regards to claim 10, Burtovyy teaches the catalyst to be selected from the following:

    PNG
    media_image10.png
    142
    224
    media_image10.png
    Greyscale

(0095) or 

    PNG
    media_image11.png
    510
    215
    media_image11.png
    Greyscale

(0096) as well as others of the specifically claimed compounds.
With regards to claim 11, Burtovyy teaches the compound capable of releasing a Bronsted acid to be the following structure:

    PNG
    media_image12.png
    80
    160
    media_image12.png
    Greyscale

(0103) wherein

    PNG
    media_image13.png
    186
    278
    media_image13.png
    Greyscale

(0104).
With regards to claim 12, Burtovyy teaches the acid generating compound to be one of the following compounds:

    PNG
    media_image14.png
    574
    163
    media_image14.png
    Greyscale

(0105) as well as other specifically claimed compounds.



Claims 1-2 and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravikiran et al (US 2006/0041093) in view of Angeletakis (US 2006/0241257) and further in view of Burtovyy (US 2019/0232267).
With regards to claims 1, 7, 9-12, Ravikiran teaches a composition (title) that contains a monomer having the following structure:

    PNG
    media_image15.png
    125
    110
    media_image15.png
    Greyscale

(0069) wherein

    PNG
    media_image16.png
    199
    283
    media_image16.png
    Greyscale

(0069-0070) (reading on claimed formula (I)), a monomer having the following structure:

    PNG
    media_image17.png
    74
    93
    media_image17.png
    Greyscale

(0076) (reading on claimed formula IV), and a monomer having the following structure:

    PNG
    media_image18.png
    135
    216
    media_image18.png
    Greyscale

(0084) wherein

    PNG
    media_image19.png
    196
    289
    media_image19.png
    Greyscale

(0084) with the following compound being preferred:

    PNG
    media_image20.png
    93
    190
    media_image20.png
    Greyscale

(0122).
	Ravikiran does not teach the composition to have the claimed ruthenium or osmium catalyst.
	Angeletakis teaches a composition curable by a metathesis reaction (abstract) that contains the following monomer:

    PNG
    media_image21.png
    97
    262
    media_image21.png
    Greyscale

(0046) and the following catalyst:

    PNG
    media_image22.png
    118
    190
    media_image22.png
    Greyscale

(0009) wherein

    PNG
    media_image23.png
    166
    286
    media_image23.png
    Greyscale

(0011-0012) with the following preferred compound:

    PNG
    media_image24.png
    122
    165
    media_image24.png
    Greyscale

(0064) wherein R4 is isopropyl and c is a hydrogen (0065).  Angeletakis teaches the motivation for using this catalyst to be because it acts as a initiator for a metathesis reaction and it acts as a reaction control agent for slowing the progress of the reaction.  Angeletakis and Ravikiran are analogous in the art of metathesis reactions containing the same monomers.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to use the catalyst of Angeletakis in the composition of Ravikiran, thereby obtaining the present invention.
	Ravikiran does not teach the composition to have the claimed bronsted acid generating compound.
	The disclosure of Burtovyy is adequately set forth in paragraph 5 above and is herein incorporated by reference.  Burtovyy teaches the motivation for using the acid generator to be because they will initiate the ROMP of monomers of formula (I) and (IV) to form transparent polymeric materials (0106)  Ravikiran and Burtovyy are analogous 
With regards to claim 2, Ravikiran teaches the monomer to include a second monomer still reading on claimed formula (I) however distinct from the other monomer (0072).
With regards to claim 6 8, Ravikiran teaches the monomer reading on formula (I) to be HxNB (reading on HexylTD) or DecylNB (0071).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The art does not teach the specifically claimed monomer combinations.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references teach the claimed catalyst: Rhodes et al (US 2018/0194880) and Tabei et al (US 2016/0326340).  The following reference teaches the claimed monomers a and c: Rhodes et al (WO 2017/040737).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763